            Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 1 of 18 Page ID #:30



             JUSTIN H. WILKES
       1      1727 ½ Webster Avenue
              Los Angeles, CA 90026                                          FILED
       2      Telephone: (360) 362-8172                            CLERK, U.S. DISTRICT COURT
              Email: justicewithjustin@gmail.com
       3
             Self-Represented                                         JULY 14 2021
       4

       5
                                                                CENTRAL DISTRICT OF CALIFORNIA
NO CV-30
        6                                                                 KMH
                                                                  BY: ___________________ DEPUTY
       7

       8
                                      UNITED STATES DISTRICT COURT
       9
                                     CENTRAL DISTRICT OF CALIFORNIA
      10

      11
             JUSTIN H. WILKES,                            )   Case No.: 2:21-CV-05699-MWF-JDEx
      12                                                  )
                                     Plaintiff,           )   COMPLAINT FOR DAMAGES
      13                                                  )
                   v.                                     )   (1) RACE DISCRIMINATION
      14                                                  )
                                                          )   JURY TRIAL DEMANDED
      15     EHARMONY, INC., LUCAS                        )
                                                          )
      16     ASSOCIATES, INC.,                            )
                                                          )
      17                          Defendants.             )
                                                          )
      18                                                  )
                                                          )
      19

      20                                  JURISDICTION AND VENUE
      21

      22
                   1.     This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 2000e-
      23
             5(f)(3) because each United States district court subject to the jurisdiction of the United
      24
             States shall have jurisdiction of actions brought under this title. Federal question
      25

      26     jurisdiction exists pursuant to 28 U.S.C. § 1331 because this civil action arises under
      27
             the laws of the United States.
      28




                                              COMPLAINT FOR DAMAGES - 1
Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 2 of 18 Page ID #:31




                                                 2:21-CV-05699-NWF-Ex
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 3 of 18 Page ID #:32




1
            2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and 42 U.S.C. 2000e-
2
      5(f)(3) because a substantial part of the events giving rise to this claim occurred in this
3
      district and because Plaintiff would have worked in this district but for the alleged
4

5     unlawful employment practice by Defendants.
6
                                           INTRODUCTION
7

8           3.     This action is brought pursuant to Title VII of the Civil Rights Act of
9
      1964, 42 U.S.C. § 2000e et seq, which prohibits employment discrimination on the
10

11    basis of race. This action alleges that Defendants discriminated against Plaintiff
12
      because of Plaintiff’s race as Black or African American. Plaintiff seeks damages in an
13

14
      amount sufficient to compensate Plaintiff for Plaintiff’s loss resulting from Defendants’

15    conduct. Plaintiff hereby requests a jury trial on this matter.
16
                                               PARTIES
17

18          4.     Plaintiff JUSTIN H. WILKES is an individual and resident of Los Angeles
19
      County, California.
20

21
            5.     Defendant EHARMONY, INC. (“eHarmony”) is a Delaware domestic
22
      corporation, with its principal place of business at 10900 Wilshire Boulevard, Suite 17,
23
      Los Angeles, CA 90024.
24

25          6.     Defendant LUCAS ASSOCIATES, INC. (the “Lucas Group”) is a Georgia
26
      domestic corporation, with its principal place of business at 950 East Paces Ferry Road NE,
27

28    Suite 2300, Atlanta, GA 30326.



                                       COMPLAINT FOR DAMAGES - 2
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 4 of 18 Page ID #:33




1
                                     STATEMENT OF FACTS
2
            A.     Defendants’ Discriminated Against Plaintiff in Violation of Title VII
3

4                  of the Civil Rights Act of 1964
5
            7.     This is an action for damages based upon Defendants’ practice of
6

7     employment discrimination against Plaintiff in violation of Title VII of the Civil
8
      Rights Act of 1964, 42 U.S.C. § 2000e et seq.
9

10          8.     Plaintiff is Black or African American.
11
            9.     On or about September 30, 2020, Plaintiff applied for a legal position
12

13    with the Lucas Group. The Lucas Group sought applicants to fill a Counsel position in
14
      Los Angeles, CA.
15

16          10.    Defendants intentionally discriminated against Plaintiff. Defendants also
17
      caused Plaintiff to experience delays. As a result, Plaintiff suffered severe mental and
18

19
      emotional distress.

20
            11.    Between September 30, 2020 and November 20, 2020, Defendants set
21

22
      out to toy with Plaintiff.
23
            12.    On one occasion, the Lucas Group’s Senior Partner Diane Kotler
24

25    abruptly rescheduled twice after confirming an interview with Plaintiff on September
26
      30, 2020.
27

28          13.    On October 5, 2020, Ms. Kotler interviewed Plaintiff. Ms. Kotler gave



                                      COMPLAINT FOR DAMAGES - 3
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 5 of 18 Page ID #:34




1
      Plaintiff the impression that Plaintiff would be hired for the Counsel position. Ms.
2
      Kotler also tentatively scheduled a follow up interview with eHarmony’s Director of
3
      Legal Affairs. However, Ms. Kotler failed to follow up with Plaintiff until Plaintiff
4

5     reached out on October 20, 2020. At that time, Ms. Kotler’s response was
6
      unfavorable.
7

8              14.   Following Plaintiff’s interview on October 5, 2020, Ms. Kotler required
9
      Plaintiff to make unnecessary changes to Plaintiff’s resume. The changes that Ms.
10

11    Kotler required did not align with the Counsel position job posting. The changes that
12
      Ms. Kotler required aligned simply with Ms. Kotler’s preference. The changes that
13

14
      Ms. Kotler required also took hours to make on Plaintiff’s part.

15
               15.   After resubmitting Plaintiff’s resume, Ms. Kotler failed to confirm
16

17
      receipt. Plaintiff was forced to follow up before Ms. Kotler took notice.

18
               16.   Ms. Kotler finally reached out to Plaintiff to confirm Plaintiff’s next
19

20
      interview with eHarmony’s Director of Legal Affairs. A scheduling conflict then

21    arose.
22

23
               17.   Ms. Kotler and Plaintiff eventually settled on November 3, 2020. Before
24
      the call, Ms. Kotler helped Plaintiff prepare. Ms. Kotler shared that the interview
25
      would be fairly standard. Ms. Kotler alerted Plaintiff to expect questions about the
26

27    most challenging contract or negotiation that Plaintiff had encountered.
28




                                       COMPLAINT FOR DAMAGES - 4
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 6 of 18 Page ID #:35




1
            18.    On November 3, 2020, Plaintiff interviewed with eHarmony’s Director
2
      of Legal Affairs. Plaintiff was asked a few unfair questions.
3

4           19.    eHarmony’s Director of Legal Affairs then purposefully decided to
5
      mislead Plaintiff.
6

7           20.    The Director of Legal Affairs tentatively scheduled a follow up interview
8
      on November 11, 2020 with a panel. The panel was not disclosed until later.
9

10          21.    A scheduling conflict then arose once again on November 9, 2020. Ms.
11
      Kotler would then finally reveal that the panel included eHarmony’s Chief Operating
12
      Officer, Chief Financial Officer, Chief Customer Officer and Senior Manager, Human
13

14    Resources. Ms. Kotler followed up by saying “I’ll send you the full info once we have
15
      a date.”
16

17          22.    On November 10, 2020, again, Plaintiff followed up regarding the panel.
18
      Ms. Kotler responded that the panel interview would be one person at a time. Ms.
19

20    Kotler noted that eHarmony’s Chief Operating Officer would ask the toughest
21
      questions. The questions would center around Plaintiff’s background and experience.
22

23          23.    On November 11, 2020, Plaintiff interviewed with the panel. Plaintiff
24
      spoke with the Chief Financial Officer first, the Chief Operating Officer second,
25

26    Chief Customer Officer third and Senior Manager, Human Resources fourth. Over the
27
      course of multiple hours, Plaintiff was excessively ridiculed. Each interviewer
28




                                      COMPLAINT FOR DAMAGES - 5
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 7 of 18 Page ID #:36




1
      laughed and joked at Plaintiff.
2
            24.      During each interview, Plaintiff was separately asked questions that set
3

4     Plaintiff up to fail. The questions were designed to place Plaintiff at a disadvantage.
5
            25.      Of the four interviews however, the Chief Customer Officer stood out.
6

7     The Chief Customer Officer was kind to Plaintiff.
8
            26.      Thereafter, Plaintiff was asked to complete an extensive writing
9

10    assignment on November 12, 2020, which Plaintiff was required to complete by
11
      November 20, 2020. The abuse continued.
12

13          27.      Plaintiff submitted the writing assignment on November 20, 2020.
14
      However, Plaintiff never heard back about the Counsel position. Plaintiff would then
15

16
      reach out a few times. Plaintiff would not be finally rejected until much later on

17    March 24, 2021.
18

19
            B.       The United States Equal Employment Opportunity Commission’s

20                   Los Angeles District Office Discriminated Against Plaintiff After
21
                     Rejection
22

23          28.      Following Plaintiff’s rejection, the Los Angeles District Office of the
24
      Equal Employment Opportunity Commission (“EEOC”) sought to deprive Plaintiff of
25

26    due process.
27
            29.      On April 6, 2021, Plaintiff filed a charge of discrimination against
28




                                        COMPLAINT FOR DAMAGES - 6
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 8 of 18 Page ID #:37




1
      eHarmony with the Los Angeles District Office. That day, Plaintiff filed a similar
2
      charge against the Lucas Group separately. Plaintiff also filed signed charges with the
3
      Los Angeles District Office’s Intake Supervisor Garrett Hoover.
4

5
            30.    Then, on April 7, 2021, Mr. Hoover reached out to Plaintiff by email.
6
      Mr. Hoover provided Plaintiff inaccurate charge numbers associated with Plaintiff’s
7

8     charges against eHarmony and the Lucas Group. Mr. Hoover’s email included text
9
      highlighted in red, dark and light blue, which caused Plaintiff’s vision to suffer.
10

11          31.    The EEOC then, on several occasions, sent Plaintiff harassing emails.
12
      Between April 8-11, 2021, in separate reminders, the EEOC explained that an intake
13

14    interview was required to complete the filing process. Plaintiff became concerned.
15
            32.    The Los Angeles District Office eventually failed to conduct an intake
16

17    interview with Plaintiff regarding both of Plaintiff’s charges against eHarmony and
18
      the Lucas Group. Plaintiff suffered emotional distress.
19

20          33.    On April 16, 2021, Mr. Hoover further delayed with an update. Mr.
21
      Hoover, at that time, reached out to Plaintiff by email. Mr. Hoover provided an update
22

23
      regarding Plaintiff’s charges among others. Mr. Hoover explained that the Los
24
      Angeles District Office mailed a Notice of Right to Sue to Plaintiff regarding
25
      Plaintiff’s charges against eHarmony and the Lucas Group. The email included
26

27    several hyperlinks and text highlighted in red. Mr. Hoover’s email signature oddly
28
      included an invitation to a virtual breakfast briefing. The invitation was brightly


                                       COMPLAINT FOR DAMAGES - 7
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 9 of 18 Page ID #:38




1
      displayed in different colors, which caused Plaintiff’s vision to suffer.
2
             34.    The EEOC finally, on several occasions, added false information
3

4     associated with Plaintiff’s charges against eHarmony and the Lucas Group. The
5
      EEOC incorrectly provided a deadline to file a charge related to both cases. The
6
      EEOC added an incorrect document and included in the title PocketWatch, a company
7

8     that Plaintiff filed a separate charge against with the EEOC. The EEOC added a
9
      Notice to Complainant and Respondent that was issued by the Department of Fair
10

11    Employment and Housing to the EEOC Public Portal with regards to the Lucas
12
      Group. The form notified Plaintiff of Plaintiff’s Right to Sue in state court, but not
13

14
      Plaintiff’s right to sue in federal court.

15
             35.    The EEOC also failed to upload a Notice of Right to Sue on the EEOC
16

17
      Public Portal with regards to eHarmony. Instead, the EEOC decided to add a separate

18    document.
19

20

21

22

23

24

25

26

27

28




                                         COMPLAINT FOR DAMAGES - 8
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 10 of 18 Page ID #:39




1
                                          CAUSE OF ACTION
2                                     (For Race Discrimination in
3                                  Violation of Title VII of the Civil
4                                    Rights Act of 1964 by Plaintiff
5                                       Justin H. Wilkes against
6                                   Defendant eHarmony, Inc. and
7                                     Defendant Lucas Associates,
8                                                      Inc.)
9

10           36.   Plaintiff repeats and realleges the foregoing allegations with the same
11
      force and effect as if fully set forth herein.
12
             37.   Plaintiff believes and alleges that race was a motivating factor in
13

14    Defendants’ decision not to hire Plaintiff in March 2021.
15
             38.   Defendants subjected Plaintiff to discrimination as an applicant for the
16

17    Counsel position. The Los Angeles District Office harassed and caused Plaintiff
18
      delays to follow.
19

20
             39.   Defendants’ conduct as alleged constitutes an unlawful employment

21    practice in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
22
      et seq.
23

24           40.   Title VII of the Civil Rights Act of 1964 prohibits employment
25
      discrimination on the basis of race. Section 703(a)(1), as codified in 42 U.S.C. §
26

27    2000e-2(a)(1) of the United States Code, provides that it shall be an unlawful
28
      employment practice for an employer:



                                        COMPLAINT FOR DAMAGES - 9
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 11 of 18 Page ID #:40




1
                   “to fail or refuse to hire or to discharge any individual, or
2
                   otherwise to discriminate against any individual with respect to
3
                   his compensation, terms, conditions, or privileges of
4

5                  employment, because of such individual’s race, color, religion,
6
                   sex, or national origin…”
7

8     Provided in section 703(a)(2), as codified in 2000e-2(a)(2) of the United States
9
      Code, it is impermissible for an employer:
10
                   “to limit, segregate, or classify his employees or applicants for
11

12                 employment in any way which would deprive or tend to deprive
13
                   any individual of employment opportunities or otherwise
14

15                 adversely affect his status as an employee, because of such
16
                   individual’s race, color, religion, sex or national origin.”
17

18
      As previously described in section 703(a)(1), section 703(m) further emphasizes

19    that:
20
                   “Except as otherwise provided in this title, an unlawful
21

22                 employment practice is established when the complaining party
23
                   demonstrates that race, color, religion, sex, or national origin
24

25                 was a motivating factor for any employment practice, even
26
                   though other factors also motivated the practice.”
27

28




                                      COMPLAINT FOR DAMAGES - 10
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 12 of 18 Page ID #:41




1
            41.    In Griggs v. Duke Power Co., 401 U.S. 424, 429 (1971), the United States
2
      Supreme Court explained that:
3
                   “the language of Title VII makes plain the purpose of Congress
4

5                  to assure equality of employment opportunities and to eliminate
6
                   those discriminatory practices and devices which have fostered
7

8                  racially stratified job environments to the disadvantage of
9
                   minority citizens.”
10
      Griggs held that:
11

12                 “What is required by Congress is the removal of artificial,
13
                   arbitrary, and unnecessary barriers to employment when the
14

15                 barriers operate invidiously to discriminate on the basis of
16
                   racial or other impermissible classification.” Id. at 431.
17

18
            42.    The United States Supreme Court, in Texas Dep’t of Cmty. Affairs v.

19    Burdine, 450 U.S. 248, 254 (1981), defined the burden of proof under Title VII of the
20
      Civil Rights Act of 1964. Id. at 248. To establish a prima facie case of disparate
21

22    treatment, Burdine provided that:
23
                   “The plaintiff must prove by the preponderance of the evidence
24

25                 that [he] applied for an available position for which [he] was
26
                   qualified, but was rejected under circumstances which give rise
27
                   to an inference of unlawful discrimination.” Id. at 253.
28




                                         COMPLAINT FOR DAMAGES - 11
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 13 of 18 Page ID #:42




1
            43.    In this case, Defendants’ refusal to hire Plaintiff for the Counsel position
2
      violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
3
            44.    As proscribed in section 703(a)(1), Defendants engaged in an unlawful
4

5     employment practice when Defendants refused to hire Plaintiff for the Counsel position
6
      on March 24, 2021 because of Plaintiff’s race as Black or African American. Plaintiff’s
7

8     claim for discrimination arose when Defendants rejected Plaintiff following several
9
      occurrences between September and November 2020 that caused significant interruptions
10
      in Plaintiff’s interview schedule.
11

12          45.    Defendants impermissibly limited, segregated and classified Plaintiff as an
13
      applicant because of Plaintiff’s race. Defendants’ conduct deprived Plaintiff of the
14

15    Counsel opportunity. Defendants’ conduct resulted in Plaintiff being blackballed from
16
      Defendants’ organization, as forbidden by section 703(a)(2).
17

18
            46.    Race was a motivating factor for Defendants’ employment practices against

19    Plaintiff, as described in section 703(m).
20
            47.    Similar to Griggs, Defendants fostered a racially stratified job environment
21

22    to Plaintiff’s disadvantage. Defendants created disturbances on several occasions in
23
      Plaintiff’s hiring process. Defendants failed to assure equal employment opportunity in
24

25    these instances. As a result, Defendants also failed to eliminate discriminatory practices
26
      likely motivated by the pandemic and the political climate of today.
27

28




                                      COMPLAINT FOR DAMAGES - 12
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 14 of 18 Page ID #:43




1
            48.    Defendants sought to create artificial, arbitrary, and unnecessary barriers that
2
      prevented Plaintiff, as a member of a racial minority, from being selected for the Counsel
3
      position. The barriers imposed by Defendants, on a number of occasions, operated to
4

5     invidiously discriminate on the basis of Plaintiff’s race and, as a result, disproportionately
6
      impacted communities of color.
7

8           49.    Plaintiff has suffered and will continue to suffer substantial losses in
9
      earnings and job benefits. Plaintiff has suffered and will continue to suffer mental and
10
      emotional distress, pain and suffering, all to Plaintiff’s damage in an amount to be proven
11

12    at trial. Plaintiff was rendered sick, sore and disabled, both internally and externally, and
13
      has suffered numerous internal injuries, such as severe fright, shock, pain and discomfort.
14

15    The exact nature and extent of said injuries are not known to Plaintiff, who will request
16
      leave of court to insert the same when ascertained. Plaintiff does not at this time know the
17

18
      exact permanence of said injuries, but is informed and believes, and thereon alleges, that

19    some of Plaintiff’s injuries are reasonably certain to be permanent in character.
20
            50.    Defendants intentionally engaged in the unlawful employment practice
21

22    described against Plaintiff. Plaintiff, therefore, is entitled to an award of punitive
23
      damages against Defendants.
24

25          51.    Plaintiff has suffered damages and seeks all remedies available at law and in
26
      equity in an amount to be proven at trial.
27

28




                                       COMPLAINT FOR DAMAGES - 13
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 15 of 18 Page ID #:44




1
                                     REQUEST FOR RELIEF
2
      WHEREFORE, Plaintiff demands judgment against Defendants as follows:
3

4           1.     For affirmative action as may be appropriate.
5
            2.     For each offense in an amount that may be determined by a jury.
6

7           3.     For a permanent injunction or other order to ensure full and fair
8
      consideration from Defendants if Plaintiff seeks similar employment in the future.
9

10          4.     For compensatory damages, including back pay, lost wages and benefits,
11
      emotional and mental distress, medical and related expenses, and other pecuniary loss
12

13    not presently ascertained according to proof in an amount to be determined at trial.
14
            5.     For punitive damages.
15

16          6.     For prejudgment interest on all amounts claimed.
17

18
            7.     For any other equitable relief as the Court deems appropriate.

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT FOR DAMAGES - 14
     Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 16 of 18 Page ID #:45




1

2
                                    DEMAND FOR JURY TRIAL
3           Plaintiff hereby demands trial by jury of all issues so triable.
4

5

6                                                          Respectfully submitted,
7

8
      DATED:        July 14, 2021                           JUSTIN H. WILKES
9

10
                                                    By: __________________________
11
                                                            JUSTIN H. WILKES
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      COMPLAINT FOR DAMAGES - 15
Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 17 of 18 Page ID #:46
Case 2:21-cv-05699-MWF-JDE Document 1 Filed 07/14/21 Page 18 of 18 Page ID #:47
